Name: 2001/749/EC: Commission Decision of 23 October 2001 amending for the fourth time Decision 2001/532/EC concerning certain protection measures relating to classical swine fever in Spain (Text with EEA relevance) (notified under document number C(2001) 3221)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  health;  agricultural activity;  agricultural policy
 Date Published: 2001-10-24

 Avis juridique important|32001D07492001/749/EC: Commission Decision of 23 October 2001 amending for the fourth time Decision 2001/532/EC concerning certain protection measures relating to classical swine fever in Spain (Text with EEA relevance) (notified under document number C(2001) 3221) Official Journal L 280 , 24/10/2001 P. 0006 - 0007Commission Decisionof 23 October 2001amending for the fourth time Decision 2001/532/EC concerning certain protection measures relating to classical swine fever in Spain(notified under document number C(2001) 3221)(Text with EEA relevance)(2001/749/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10, paragraph 3 thereof,Whereas:(1) Outbreaks of classical swine fever have occurred in Spain.(2) In view of the trade in live pigs, these outbreaks are liable to endanger the herds of other Member States.(3) Spain has taken measures within the framework of Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever(3), as last amended by the Act of Accession of Austria, Finland and Sweden.(4) Spain has taken additional measures for the serosurveillance of classical swine fever in its territory.(5) The Commission adopted certain protection measures relating to classical swine fever in Spain by means of Decision 2001/532/EC(4), which was amended three times to take into account the evolution of the epidemiological situation, as amended by Decision 2001/693/EC(5).(6) In relation to the favourable evolution of the situation in the province of LÃ ©rida in Spain, it is necessary to amend Decision 2001/532/EC to lift the measures adopted in the comarcas of SegriÃ , Garrigues and Segarra, whilst prolonging the measures applied in the comarcas of Pla d'Urgell, Urgell and Noguera.(7) This Decision is in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. Annex I to Decision 2001/532/EC is replaced by the Annex to this Decision.2. In Article 7 of Decision 2001/532/EC the date "15 October 2001" is replaced by "15 November 2001".Article 2The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 23 October 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 47, 21.2.1980, p. 11.(4) OJ L 192, 14.7.2001, p. 24.(5) OJ L 246, 15.9.2001, p. 34.ANNEX"ANNEX IIn the autonomous region of Catalonia: the comarcas of Pla d'Urgell, Noguera in the Province of LÃ ©rida."